Citation Nr: 1424946	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  13-33 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for tuberculosis, and if so, whether service connection is warranted.

2.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Paul Bradley, Agent


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1973 to December 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana. 

Although the RO has reopened the Veteran's claim for service connection for tuberculosis, the Board is required to consider the issue of finality before it can consider the claim on its merits, and as such, the issue has been characterized as shown on the title page.  See 38 U.S.C.A. §§ 5108, 7104(b); Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  

A review of the claims files reveals additional evidence submitted by the Veteran in November and December 2013, after certification of the appeal to the Board, including lay statements, copies of treatment records and internet articles concerning tuberculosis.  The Board finds that, in the absence of a specific, written request for initial Agency of Original Jurisdiction (AOJ) review of this evidence, there is an automatic waiver of AOJ review, and to proceed with a decision is not prejudicial to the Veteran in this case.  See 38 U.S.C.A. § 7105(e)(1), (2) (West Supp. 2013) (applicable in cases where substantive appeal filed on or after Feb. 2, 2013).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's initial claim for entitlement to service connection for tuberculosis was denied in a February 2006 rating decision.  The Veteran was notified of the decision and did not submit a notice of disagreement.

2.  Evidence received since the February 2006 rating decision includes lay statements, social security records, VA treatment records, and scientific articles and raises a reasonable possibility of substantiating the Veteran's claim for service connection.

3.  The Veteran's tuberculosis pleurisy did not manifest during the Veteran's active duty service, or within three years thereafter; and is not otherwise related to the Veteran's active duty service.

4.  The Veteran has not submitted any lay statements or other evidence of an in-service stressful event that would relate a diagnosis of PTSD to service.

5.  The Veteran's psychiatric diagnosis other than PTSD was not present during service or until many years following separation and is not otherwise related to the Veteran's active duty service.


CONCLUSIONS OF LAW

1.  The February 2006 rating decision denying service connection for tuberculosis is final.  38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

2.  The Veteran has submitted new and material evidence sufficient to reopen his claim for service connection for tuberculosis.  38 U.S.C.A. § 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  The criteria for service connection for tuberculosis have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).

4.  The criteria for service connection for a psychiatric disorder, to include PTSD, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations delineate VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In cases where a Veteran is seeking service connection, the VCAA requires that the VA provides notice of all five elements necessary to substantiate a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on the claim for VA benefits.  38 U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that the VCAA notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the claimant that: (1) notifies him or her of the evidence and information necessary to reopen the claim (i.e., describes what is meant by new and material evidence); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim.

A September 2012 letter, sent prior to the initial unfavorable rating decision, advised the Veteran of the evidence and information necessary to substantiate his claims and to establish a disability rating and an effective date.  The same letter advised the Veteran of his and VA's respective responsibilities in obtaining evidence and information.  The letter also included the applicable notice requirements mandated under Kent v. Nicholson.  VA has satisfied its duty to notify the Veteran.

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of Service Treatment Records (STRs) and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's STRs, Social Security disability records and VA treatment records have been obtained and considered.  The Veteran has not identified any additional outstanding records that have not been obtained.  

In determining whether a medical examination be provided or medical opinion obtained, there are four factors to consider: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  

As to the third factor, the types of evidence that "indicate" that a current disorder "may be associated" with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran underwent a VA examination for tuberculosis in October 2013 which involved a review of the Veteran's claims file, an in-person interview with the Veteran, a respiratory assessment of the Veteran, (including pulmonary function testing), x-rays and an opinion concerning the Veteran's condition.  The Board finds this to be adequate because the examiner based his opinion upon consideration of the Veteran's prior medical history and test results, described the disability in sufficient detail so that the Board's evaluation of the claimed disability will be fully informed, and supported all conclusions with analyses that the Board could consider and weigh against contrary opinions.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board has deemed a medical examination regarding the Veteran's acquired psychiatric condition is unnecessary in this case.  As will be discussed below, the Veteran has not provided any information concerning a stressor event that would link his current PTSD diagnosis to service, there is no indication in his service treatment records of a psychiatric disability manifesting during active duty, and the Veteran has not indicated that his psychiatric symptoms have been continuous since separation.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006) (holding that the Secretary need not provide a VA medical examination when there is no evidence establishing an event, injury, or disease occurred in service).  In declining to obtain a medical nexus opinion, the Board observes that the Federal Circuit upheld the determination that a VA medical examination is not required as a matter of course in every Veteran's disability case.  See Waters v. Shinseki, 601 F. 3d 1274 (Fed. Cir. 2010) (distinguishing cases where only a conclusory generalized statement is provided by the Veteran, in which case an examination may not be required).  

The Board thus finds that all relevant facts have been properly developed, and all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims.  VA's duty to assist the Veteran has been satisfied.

II.  Law

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a) (2013).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and degree of his recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

III.  Analysis

1.  New and Material Evidence

The Veteran's initial claim for entitlement to service connection for tuberculosis was denied in a February 2006 rating decision on the grounds that the condition neither occurred in nor was caused by service.  

An appellant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, 20.302(a).

The Veteran did not file a notice of disagreement with the February 2006 rating decision and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the rating decision.  See 38 C.F.R. § 3.156(b) (2013); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the February 2006 rating decision is final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 20.1103, 20.1105 (2013).

A previously denied claim can only be reopened if the claimant submits new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.

The Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as enabling rather than precluding reopening.  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which does not require new and material evidence as to each previously unproven element of a claim.  Shade, supra.  Newly submitted evidence is presumed to be credible for the purpose of determining whether evidence is sufficiently new and material. See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran has submitted lay statements, social security records, VA treatment records and scientific articles regarding the nature and detection of latent tuberculosis.  The totality of this evidence relates to unestablished facts necessary to substantiate the Veteran's claim and bears a reasonable possibility of substantiating the claim and is neither duplicative nor cumulative of evidence previously received.  See Smith v. West 12 Vet. App. 312, 314-315 (1999); Shade supra; 38 C.F.R. § 3.156(a).  The Board therefore finds that new and material evidence has been received sufficient to reopen the Veteran's claim of entitlement to service connection for tuberculosis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

2.  Service Connection - Tuberculosis

The Veteran was diagnosed with pleural tuberculosis (tuberculosis pleurisy) in December 2004 and treated for active tuberculosis from 2004 to 2005, at which point the condition became inactive.  The Veteran contends that he contracted tuberculosis while stationed in the Philippines during service.

The Veteran's service treatment records contain no complaints, treatment, or diagnosis of tuberculosis during service.  The Veteran underwent skin tests for tuberculosis in August and October 1973, November 1975, October 1976 and October 1977, none of which were positive for tuberculosis.  The Veteran complained of shortness of breath and chest pains in November 1975; however this was attributed to the Veteran's habit of smoking 3 packs of cigarettes per day.  Chest discomfort related to smoking was also noted in November 1977. 

In October 2013 a VA examiner reviewed the medical records and evidence in the Veteran's claims file and opined that the Veteran's tuberculosis was unlikely to have been incurred in or caused by exposure during service.  In the rationale for his opinion the VA medical professional noted that the Veteran's skin tests were repeatedly negative for tuberculosis during service, even after the Veteran returned from the Philippines, and that he did not have a positive skin test until 2004.  The examiner also notes that there were no abnormalities in the Veteran's discharge physical. 
 
The Veteran contends that his tuberculosis is causally related to active duty and that the condition existed even though it was not detected by skin tests.  In support of this proposition the Veteran has provided extensive treatise evidence including scientific and medical articles concerning the incidence, detection, treatment, and prevalence of different types of tuberculosis around the world.  Specifically, the Veteran appears to assert that there is a high incidence of latent tuberculosis in the Philippines and that some types of extrapulmonary tuberculosis are not always detected by skin tests.  

The Board notes that medical treatise evidence can, in some circumstances, constitute competent medical evidence, especially when combined with an opinion of a medical professional.  See Sacks v. West, 11 Vet. App. 314, 317 (1998); See 38 C.F.R. § 3.159(a)(1).  However, generic information in a medical journal or treatise is normally too general and inconclusive to constitute the sole basis for establishing a medical nexus to a disease or injury.  Mattern v. West, 12 Vet. App. 222, 227 (1999); see also Wallin v. West, 11 Vet. App. 509, 514 (1998) (treatise evidence must "not simply provide speculative generic statements not relevant to the Veteran's claim.") 

In this case the submitted treatise evidence is general in nature and has not been specifically related to the Veteran by a medical professional.  As the treatise information provided by the Veteran is not specific to the facts of this Veteran's case, the Board affords this evidence little probative weight.  Moreover, the treatise evidence was already of record at the time of the October 2013 VA examination and did not sway the examiner's opinion that the Veteran's current condition is not related to service.  Likewise, because the VA physician's opinion is specific to the Veteran's case, it is entitled to greater probative value than the submitted general research.  See Wallin, supra; Sacks, supra.

The Veteran has not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical causation.  As such, his lay opinion does not constitute competent medical evidence and lacks probative value.  Likewise, the Veteran is not competent to apply the statements in a medical treatise to his own records in order to self-diagnose tuberculosis in service.

The Veteran claims that he has been told by medical professionals that his tuberculosis was incurred during his time in the Philippines.  However, the Veteran has also stated that his treatment has been exclusively provided by VA and there is no indication in that VA treatment records of any medical professional making this assertion.  As such, the only medical opinion on the subject was made by the October 2013 and does not support the Veteran's claim.

The Board has also considered whether service connection for tuberculosis is warranted on a presumptive basis.  Tuberculosis may be presumed to have been incurred during active military service if manifested to a degree of 10 percent within three years after termination of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  The Veteran has not alleged, and the evidence does not show a manifestation of tuberculosis to 10 percent within three years of the Veteran's separation from service and there was no formal diagnosis of tuberculosis prior to 2004.  Indeed the Veteran indicated in November 2004 that he was totally healthy up until 3 months prior.  Thus service connection on a presumptive basis is not warranted.

For the reasons set forth above, the preponderance of the evidence is against a finding that the Veteran's current tuberculosis pleurisy is related to service. Accordingly, service connection is denied.  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

3.  Service Connection - Acquired psychiatric disorder

The Veteran has been diagnosed with PTSD and a depressive disorder.  He contends that these conditions should be service connected.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link established by medical evidence between current symptoms and an in-service stressor, and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

Service treatment records show complaints of nervousness, shaking hands and trouble sleeping in November 1975.  At that time the Veteran was diagnosed with drug dependence.  Service treatment records do not show further complaints, diagnosis or treatment of any other psychiatric disorder during service.

VA treatment records indicate that the Veteran was assessed with PTSD and a major depressive disorder in May 2009 and has received sustained mental health counseling for these conditions.  Although there are indications in the Veteran's medical records of disturbing dreams and memories of Vietnam, treatment records do not indicate any specific stressor event.  Stressors identified in treatment records include current medical problems, financial and legal difficulties, periods of isolation and sleeplessness and death in the immediate family. 

In April 2010 the Veteran received a psychological examination at the request of the Social Security Administration.  The examining physician noted that the Veteran's PTSD symptoms began in October 2007 although the Veteran claims to have been diagnosed with PTSD and depression in 1996 and 1998 but did not seek treatment.  

The record does not reflect psychiatric diagnoses other than PTSD and depressive disorder, although the symptomatology of these conditions has varied over time.

The Board notes that the Veteran has not submitted any lay statements or evidence concerning a stressful incident or combat event that could have resulted in his PTSD, despite acknowledgment from the Veteran that he received notice from VA requesting such information.  Additionally, there is no indication in the Veteran's service records or medical treatment records that he was ever in combat.  As the Veteran has supplied no information concerning a stressor event and nothing specific can be gleaned from the record, the criteria of 38 C.F.R. § 3.304(f) cannot be fulfilled and service connection for PTSD must be denied.

Turning to the Veteran's depressive disorder, the Board finds that there is there is no indication in his service treatment records of depression or excessive worry.  The Veteran has also not indicated that his depressive symptoms began at any point before at least the mid 1990's, twenty years after he separated from service.  

Given the lack of an in-service occurrence of depression, the significant length of time between service and the onset of the Veteran's depression symptomatology, and the absence of an identified stressor event, the Board finds that the preponderance of the evidence is against a finding that the Veteran's current PTSD and depressive conditions are related to service.  Accordingly, service connection for an acquired psychiatric disorder is denied.  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).



ORDER

The Veteran's application to reopen his claim of entitlement to service connection for tuberculosis is granted.

Service connection for tuberculosis is denied.

Service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), is denied.




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


